Tenney, C. J.
This action is brought to recover compensation for blacksmith work done on and for a mill, which the defendant was carrying on; the plaintiff’s labor and materials were incorporated into the mill by way of repairs thereon, the defendant occupied the mill in the manufacture of lumber for some time after he became of age, though the labor was done and materials furnished before that time. The defence is infancy. The question is, whether the implied contract of the defendant to pay for the plaintiff’s services and materials was for real estate, so as to come within the proviso in the statute of 1845, chap. 166. It is very manifest that this question must be answered in the negative.

Plaintiff nonsuit.